                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MISSOURI
                              CENTRAL DIVISION



REPRODUCTIVE HEALTH SERVICES OF PLANNED
PARENTHOOD OF THE ST. LOUIS REGION, INC., on
behalf of itself, its physicians, its staff, and its patients, and
COLLEEN P. MCNICHOLAS, D.O., M.S.C.I.,
F.A.C.O.G., on behalf of herself and her patients,
                                       Plaintiffs,

                                v.

MICHAEL L. PARSON, in his official capacity as
Governor of the State of Missouri; ERIC S. SCHMITT, in
his official capacity as Attorney General of the State of
Missouri; KIMBERLY M. GARDNER, in her official                       CIVIL ACTION
capacity as the Circuit Attorney for the City of St. Louis;                   2:19-cv-4155
JADE D. JAMES, M.D., in her official capacity as                     CASE NO. ____________
President of the Missouri State Board of Registration for
the Healing Arts; SARAH MARTIN, PH.D., M.P.P.,
M.P.H., in her official capacity as Secretary of the
Missouri State Board of Registration for the Healing Arts;
SAMMY L. ALEXANDER, M.D., JAMES A. DIRENNA,
D.O., JEFFREY S. GLASER, M.D., F.A.C.S.,
KATHERINE J. MATHEWS, M.D., NAVEED
RAZZAQUE, M.D., DAVID E. TANNEHILL, D.O., and
MARC K. TAORMINA, M.D., F.A.C.P., in their official
capacities as Members of the Missouri State Board of
Registration for the Healing Arts; and RANDALL
WILLIAMS, M.D., in his official capacity as Director of
the Department of Health & Senior Services of the State of
Missouri,
                                       Defendants.



     PLAINTIFF REPRODUCTIVE HEALTH SERVICES OF PLANNED
 PARENTHOOD OF THE ST. LOUIS REGION, INC.’S RULE 7.1 STATEMENT




      Case 2:19-cv-04155-HFS Document 5 Filed 07/30/19 Page 1 of 5
       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 7.1, undersigned

counsel for Plaintiffs certifies that Plaintiff Reproductive Health Services of Planned

Parenthood of the St. Louis Region, Inc. have no parent corporations; no publicly held

corporation owns ten percent or more of their or their affiliates’ stock; and they have no

subsidiaries except wholly owned subsidiaries


Dated: July 30, 2019                     Respectfully submitted,

                                         LAW OFFICE OF ARTHUR BENSON

                                         /s/ Arthur A. Benson II

                                         /s/ Jamie Kathryn Lansford
                                         Arthur A. Benson II, #21107
                                         Jamie Kathryn Lansford, #31133
                                         4006 Central Avenue
                                         Kansas City, MO 64111
                                         Tel: (816) 531-6565
                                         abenson@bensonlaw.com
                                         jlansford@bensonlaw.com

                                         PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP

                                         Claudia Hammerman (Pro hac vice application to be filed)
                                         Daniel J. Klein (Pro hac vice application to be filed)
                                         Allison C. Penfield (Pro hac vice application to be filed)
                                         Melina M. Meneguin Layerenza (Pro hac vice application
                                         to be filed)
                                         1285 Avenue of the Americas
                                         New York, NY 10019
                                         Tel: (212) 373-3000
                                         chammerman@paulweiss.com
                                         daklein@paulweiss.com
                                         apenfield@paulweiss.com
                                         mmeneguin@paulweiss.com




      Case 2:19-cv-04155-HFS Document 5 Filed 07/30/19 Page 2 of 5
                           Jane B. O’Brien (Pro hac vice application to be filed)
                           Melissa R. Alpert (Pro hac vice application to be filed)
                           2001 K Street, N.W.
                           Washington, DC 20006
                           Tel: (202) 223-7300
                           jobrien@paulweiss.com
                           malpert@paulweiss.com

                           PLANNED PARENTHOOD FEDERATION OF AMERICA

                           Susan Lambiase (Pro hac vice application to be filed)
                           123 William St., Floor 9
                           New York, NY 10038
                           Tel: (212) 541-7800
                           susan.lambiase@ppfa.org

                           Julie Murray (Pro hac vice application to be filed)
                           1110 Vermont Avenue, N.W., Ste. 300
                           Washington, DC 20005
                           Tel: (202) 803-4045
                           julie.murray@ppfa.org

                           AMERICAN CIVIL LIBERTIES UNION FOUNDATION, INC.

                           Andrew D. Beck (Pro hac vice application to be filed)
                           Fiona Kaye (Pro hac vice application to be filed)
                           125 Broad St.
                           New York, NY 10004
                           Tel: (212) 549-2633
                           abeck@aclu.org
                           fkaye@aclu.org




Case 2:19-cv-04155-HFS Document 5 Filed 07/30/19 Page 3 of 5
                           AMERICAN CIVIL LIBERTIES UNION OF MISSOURI
                           FOUNDATION

                           Anthony E. Rothert, #44827
                           Jessie Steffan, #64861
                           Omri E. Praiss, #41850
                           906 Olive Street, Suite 1130
                           St. Louis, MO 63108
                           Tel: (314) 652-3114
                           trothert@aclu-mo.org
                           jsteffan@aclu-mo.org
                           opraiss@aclu-mo.org

                           Gillian R. Wilcox, #61278
                           406 West 34th Street, Suite 420
                           Kansas City, MO 64111
                           Tel: (816) 470-9938
                           gwilcox@aclu-mo.org

                           Attorneys for Plaintiffs




Case 2:19-cv-04155-HFS Document 5 Filed 07/30/19 Page 4 of 5
                                 CERTIFICATE OF NOTICE

I hereby certify that a copy of the above and foregoing was transmitted via electronic mail this
30th day of July, 2019, on:

D. John Sauer #58721
Solicitor General
Office of Missouri Attorney General Eric S. Schmitt
P.O. Box 899
Jefferson City, Missouri 65102
(573) 751-8870
(573) 751-0774 (telefacsimile)
John.Sauer@ago.mo.gov


                                                                    /s/ Jamie Kathryn Lansford
                                                                    Jamie Kathryn Lansford
                                                                    Attorney for Plaintiffs




          Case 2:19-cv-04155-HFS Document 5 Filed 07/30/19 Page 5 of 5
